DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application was filed on 02/03/2020 and claims the benefit of the priority of Chinese Patent Application No. CN 2019107260341 filed 08/07/2019. Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 08/07/2019. It is noted, however, that applicant has not filed a certified copy of the CN 2019107260341 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements submitted on 02/03/2020 has been considered by the examiner.

Claim Status
Claims 1-9 are being examined on the merits in this office action

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 3 and 7-9are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2018/098375 (hereinafter “the ‘375 publication1”).
Regarding claim 1, ‘375 teaches a polypeptide from the human klotho protein that comprises the amino acid sequence of SEQ ID NO: 11 [0014] (residues 70-80), which comprises the instant SEQ ID NO: 1 (see query match below)

    PNG
    media_image1.png
    139
    431
    media_image1.png
    Greyscale

The sequence of ‘375 reads on the limitation a) where it comprises the instant SEQ ID NO: 1 and also reads on the limitation b) where it comprises at least one amino acid addition. ‘375 also teaches SEQ ID NOS: 4 (residues 167-177), 9 (residues 167-177), 10, 20, 21, 30, 107, 108 and 109 (residues 167-177), all of which comprise the instant SEQ ID NO: 1.
Regarding claim 3, ‘375 teaches the method of use of the polypeptides in the treatment of chronic kidney disease (CKD) comprising administering to a subject in need thereof a pharmaceutically effective amount of the polypeptide (claim 1). Please note that the method of the ‘375 reference as recited in the claim 1 teaches SEQ ID NO: 4, 9, and 109 all which encompass the instant SEQ ID NO: 1.
Regarding claim 7, ‘375 teaches the method of treatment comprising administering the pharmaceutical composition where the composition comprises a pharmaceutically-acceptable carrier or excipient and the polypeptide (claim 1, 17 and paragraphs [0015-0017]).
Regarding claim 8, ‘375 teaches the method of use of the polypeptides in the treatment of chronic kidney disease (CKD) comprising administering to a subject in need thereof a pharmaceutical composition comprising an effective amount of the polypeptide of SEQ ID NOS: 4, 9 and 109 all which encompass the instant SEQ ID NO: 1 (claim 1).  
Regarding claim 9, ‘375 teaches the method of use of the polypeptides in the treatment of chronic kidney disease (CKD) comprising administering to a subject in need thereof a .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/098375 (hereinafter “the ‘375 publication”) in view of Zhou et al in (J. Am. Soc. Nephrol. 24: 771–785, 2013).
375 teaches a polypeptide from the human klotho protein that comprises the amino acid sequence of SEQ ID NO: 11 [0014], which comprises the instant SEQ ID NO: 1. ‘375 also teaches SEQ ID NOS: 4 (residues 167-177), 9 (residues 167-177), 10, 20, 21, 30, 107, 108 and 109 (residues 167-177), all which comprises the instant SEQ ID NO: 1. ‘375 further teaches a 
‘375 does not explicitly teach a reagent comprising an effective dose of the polypeptide for inhibiting expression levels of a β-catenin protein and a downstream target gene thereof.
Zhou et al. discloses that the antiaging protein Klotho may be an endogenous antagonist of Wnt/β-catenin signaling, which promotes fibrogenesis, suggesting that loss of Klotho may contribute to CKD through increased Wnt/β-catenin activity (Abstract). Zhou discloses that loss of Klotho is a common pathologic feature in a wide variety of CKD and is associated with renal activation of β-catenin and that as Klotho binds to Wnt and functions as a potent, endogenous Wnt antagonist, loss of Klotho inevitably promotes kidney injury by de-repression of Wnt/β-catenin signaling (p. 782, right column, line 17-22). Zhou discloses that exogenous administration of klotho in CKD mouse models suppressed renal β-catenin expression and also inhibited renal expression of Snail1 and PAI-1 (Figure 6, D, F and G), two Wnt/β-catenin downstream target genes that are directly implicated in renal fibrogenesis (p. 776, left col. Line 2-8). Zhou concludes that administration of exogenous Klotho could be a rational strategy for inhibiting pathogenic Wnt/β-catenin signaling and for the treatment of fibrotic kidney disorders (p. 782, right column, line 22-25).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the method of ‘375 that teaches the use of the klotho polypeptides, including 
Regarding claim 2, ‘375 teaches the method of use of the polypeptides in the treatment of pulmonary and atrial fibrosis (claims 17-18, page 106 and line 12, page 107 and line 30, and page 116 and line 34) which are fibrosis of the lung and heart respectively. ‘375 further discloses that supplementation of exogenous Klotho are all associated with attenuation of renal fibrosis, retardation of CKD progression, improvement of mineral metabolism, amelioration of cardiomyopathy, and alleviation of vascular calcification in CKD in animal models [0222].
Regarding claim 3, ‘375 teaches the method of use of the polypeptides in the treatment of chronic kidney disease (CKD) comprising administering to a subject in need thereof a pharmaceutically effective amount of the polypeptide [0045, 0222].

Regarding claim 6, ‘375 teaches the method of the treatment of pulmonary and atrial fibrosis (claim 17-18, page 106 and line 12, page 107 and line 30, and page 116 and line 34) which are fibrosis of the lung and heart respectively, comprising administering to the subject a pharmaceutical composition comprising the polypeptide. ‘375 further discloses that a composition may include a therapeutic composition, pharmaceutical composition, medicament or formulation [0010]. The examiner is therefore interpreting a medicament to also include a pharmaceutical composition.
Regarding claims 5 and 7, ‘375 teaches the method of treatment comprising administering the pharmaceutical composition where the composition comprises a pharmaceutically-acceptable carrier or excipient and the polypeptide (claim 1, 17 and paragraphs [0015-0017]).
Regarding claim 8, ‘375 teaches the method of use of the polypeptides in the treatment of chronic kidney disease (CKD) comprising administering to a subject in need thereof a pharmaceutical composition comprising an effective amount of the polypeptide (claim 1 and paragraphs [0017, 0045, 0222]).
Regarding claim 9, ‘375 teaches the method of use of the polypeptides in the treatment of chronic kidney disease (CKD) comprising administering to a subject in need thereof a pharmaceutical composition comprising an effective amount of the polypeptide (claim 1 and paragraphs [0017, 0045, 0222]). ‘375 further discloses that a composition may include a .

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/098375 (hereinafter “the ‘375 publication”) in view of Satoh et al. in (Am. J. Physiol. Renal Physiol 303: F1641–F1651, 2012).
The teachings of the ‘375 are set forth above and incorporated herein by reference. 
Satoh discloses that Klotho inhibits fibrosis by controlling the G2/M phase cell cycle via inhibition of Wnt/β-catenin signaling (p. F1641, right column, line 23-24). Satoh further discloses that pKL (klotho) significantly reduced the expression levels of the fibrosis-related genes in the obstructed kidney and that the expression levels of Wnt/β-catenin target genes (FN1, cMyc, and WISP1) reduced in pKL-transfected KLhe (Fig. 10, D–F (p. F1647, right col. line 1-6). Satoh concludes that Klotho protein inhibited the Wnt pathway and consequently reduced renal fibrosis and that the protein is a critical negative regulator of Wnt signaling and serves as therapeutic target for the treatment of chronic kidney disease (p. F1650, right col. Line 1-4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the method of ‘375 that teaches the use of the klotho polypeptide of SEQ ID NO: 11 for the treatment of fibrosis and CKD, and also use it for the inhibition of β-catenin protein and a downstream target genes because Satoh discloses that klotho significantly reduced the expression levels of the fibrosis-related genes in the obstructed kidney and that the expression levels of Wnt/β-catenin target genes (FN1, cMyc, and WISP1) were reduced.  A skilled artisan would be motivated and would have had a reasonable expectation of success in 

Conclusion
Claims 1-9 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 




/MERCY H SABILA/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Please note that the claims of the ‘375 reference start on page 121. There are several examples, for instance Example 9, that has what appear to be claims, but the rejection that cites claim numbers relies on the claims beginning on page 121 of this reference.